Citation Nr: 1411192	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant's character of service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The appellant had active service from August 1967 to August 1969.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The appellant requested a hearing in connection with the current claim and was afforded a hearing before a decision review officer in February 2008.  The appellant testified at that time and the hearing transcript is of record.  The appellant also testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2009.  The hearing transcript is of record. 

The appellant's claim was previously before the Board in July 2011 and remanded at that time for additional evidentiary development, to include obtaining outstanding records from the Social Security Administration.  

In January 2013, the Board reopened the appellant's claim and again remanded it for additional development and consideration.  To date, all requested development was completed as directed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The appellant entered active duty in August 1967, and was discharged from active service effective in August 1969.  In June 1969, the appellant was convicted by general courts-martial for striking an officer and disobeying an order to go to his post.  He was initially given a dishonorable discharge.  

2.  In September 1969, the appellant's courts-martial sentence was reviewed and changed to a bad conduct discharge.  His DD Form 214 reflects his discharge is characterized as "other than honorable." 

3.  The competent and credible evidence of record does not show the appellant was insane at the time he committed the offenses leading to his discharge from active military service.


CONCLUSION OF LAW

The character of the appellant's service, extending from August 24, 1967 to September 29, 1969, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2012); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  This was satisfied in a December 2007 letter (issued prior to the claim on appeal), and the appellant has not argued he has been prejudiced by any improper notice.  Moreover, all relevant identified evidence has been obtained, to include Social Security Administration (SSA) records, and VA provided the appellant with an examination to address the salient issue in this case concerning whether the appellant was insane at the time of the acts that caused his discharge.  The appellant has not alleged that there is any outstanding evidence related to his appeal that has not been obtained by VA.  Thus, the Board finds VA has met its duties to notify and assist.


Character of Discharge

Given the lengthy procedural history of this claim, the Board feels a review of the facts and circumstances to be of significant benefit.  

The appellant first applied for educational assistance benefits in October 1975.  The RO issued an administrative decision in December 1975 in which it determined that the appellant's other than honorable discharge was a bar to VA benefits.  In particular, it was noted that the appellant was convicted by general court martial in June 1969 for disobeying a lawful order and striking an officer.  According to the RO, the evidence did not show that the appellant was not mentally responsible, unable to distinguish right from wrong, or unable to adhere to right at the time of the offenses that led to the general court martial.  In September 1969, the appellant's court martial sentence was reduced to a bad conduct discharge with forfeiture of all pay and confinement for one year.  

In response, the appellant asserted that, at the time of the offenses that led to his general court martial and discharge from service under other than honorable conditions, he was having multiple family problems at home and the military would not process his request for a hardship discharge.  He further asserted that he committed the offenses because of tension and strain caused by his family problems.  See October 1976 substantive appeal.  He did not, at that time, allege that he was insane at the time of the offenses.  

In a February 1977 decision, the Board determined that the appellant's character of discharge was a bar to payment of VA educational assistance benefits.  Specifically, the Board found that the appellant's discharge under conditions other than honorable by reason of the sentence of a general court martial precluded receipt of educational assistance benefits.  

In an April 2005 RO decision, it was again determined that the appellant was not insane at the time that he committed offenses which led to a general court martial and a discharge under other than honorable conditions.  The RO also determined that the appellant's character of discharge was a bar to payment of VA compensation benefits.  

More recently, in June 2008, the RO issued a rating decision in which it reopened the appellant's claim, but denied it on the merits, noting that there was no evidence showing that the appellant was insane at the time that he committed the offenses which led to a general court martial and a discharge under other than honorable conditions.  In a January 2013 Decision and Remand, the Board reopened the claim and remanded it for further development of the evidence.  That development has been completed and the claim has now returned to the Board.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38  U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2) and (24); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a).  

Acceptance of an undesirable discharge to escape trial by general court-martial;  a discharge because of mutiny or spying; a discharge because of an offense involving moral turpitude; a discharge because of willful and persistent misconduct and a discharge because of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty are regulatory bars to VA benefits.  38 C.F.R. § 3.12 (d).  

Notwithstanding the foregoing, if it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, then he shall not be precluded from benefits under laws administered based on the period of service from which he was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

As has been confirmed through official sources many times since the appellant was discharged from service, his discharge from service followed a conviction by general courts-martial proceedings.  His discharge yielded a character of service described as "under other than honorable conditions."  This has not been changed or upgraded.  

In an attempt to establish his entitlement to VA benefits, the appellant now asserts that he was insane at the time of the in-service offenses.  Admittedly, the appellant has a long history of behavior issues and psychiatric treatment.  In this respect, the appellant's service personnel records reflected that he had more than one Article 15 violation for being absent without leave and/or disobeying a lawful order from a commanding officer.  In May 1968, the appellant, his mother, and his wife submitted statements requesting a financial hardship discharge.  In October 1968, the appellant willfully disobeyed a lawful order from an officer and struck a different officer with his fist while stationed in the Republic of Vietnam.  The appellant was subsequently transferred to the disciplinary barracks at Fort Leavenworth, Kansas for confinement.  A psychiatric evaluation conducted at that time showed no evidence of a psychotic thought disorder.  The diagnosis was chronic, moderate inadequate personality manifested by mediocre adjustment to civilian and military life, immaturity, impulsivity, excessive dependency needs, and an inability to work continuously toward group goals.  A follow-up psychiatric examination was unchanged.  A general court martial was convened in January 1969, the appellant pleaded guilty, and he was sentenced to a dishonorable discharge, total forfeitures, and confinement for five years.  The convening authority reduced confinement to one year, but otherwise approved the sentence. 

The Army Board of Review issued an opinion in July 1969 in which it noted that the appellant desired a punitive discharge so that he could get out of the Army as soon as possible.  The Board of Review otherwise affirmed the appellant's sentence.  The appellant subsequently appeared before a clemency board in August 1969.  The appellant was again advised of the disadvantages of a dishonorable discharge, but declined restoration.  Clemency was denied and further confinement was indicated as the appropriate rehabilitative measure.  See also September 1969 special court martial order.  The appellant's DD Form 214 described his character of service as under other than honorable conditions. 

In July 1974, the appellant submitted a statement about the circumstances of his general court martial.  He provided similar testimony before a decision review officer in May 1976.  The Social Security Administration subsequently found the appellant to be "disabled" due to recurrent, moderate major depression as well as depressive-type schizoaffective disorder.  See July 2000 administrative decision.  However, there was no indication from any medical professional that the appellant was insane at the time of the offenses that led to his general court martial.  Further, the appellant himself had yet to allege insanity.  

Private psychiatric treatment notes dated May 1975 from the Malcolm Bliss Mental Health Center (MBMHC) showed that the appellant was admitted for care and observation after a bout of uncontrollable screaming and shouting.  The appellant's history of disorderly conduct in service, as well as his dishonorable discharge, was noted.  The appellant reported that he drank only occasionally, but admitted use of "acid" approximately one month prior to admission.  A mental status examination showed evidence of psychosis, among other symptoms.  The initial impression was mania versus acute schizophrenic episode.  The discharge diagnosis was manic depressive illness, manic, versus schizoaffective. 

The appellant was voluntarily readmitted to MBMHC in July 1986 after breaking into an aunt's house.  According to the aunt, the appellant abused phencyclidine (PCP) for two weeks prior to admission.  The appellant stated that he occasionally smoked marijuana, but denied other drug use, including PCP.  The appellant's history of a bad conduct discharge from service was noted, as was the fact that he received two gunshot wounds in 1976 when someone attempted to break into his neighbor's house.  A mental status examination was positive for delusions, among other symptoms.  The diagnosis was PCP intoxication, rule out bipolar affective disorder, manic type. 

The appellant was admitted to Alexian Brothers Hospital in September 1997 for additional psychiatric care after reporting symptoms of depression with suicidal thoughts.  The appellant reported symptoms of depression since service, but noted that his stepfather's recent death may have worsened his depression.  It was also noted that the appellant's mother died approximately one year prior to his admission.  The appellant's past medical history was significant for psychiatric hospitalization at MBMHC in the 1980s.  However, the appellant's former wife also indicated that the appellant was treated there in the 1960s.  The appellant reported regular marijuana use, trying cocaine, and drinking occasionally.  The diagnosis was major depression with psychotic features, rule out bipolar disorder; cannabis dependence; and alcohol and cocaine abuse.  The Axis II diagnosis included personality disorder, not otherwise specified, with paranoid, passive aggressive and antisocial features. 

The appellant received additional psychiatric care at St. John's Mercy Medical Center in October 1999 after reporting subjective complaints of depression and homicidal ideation towards his boss and girlfriend.  The appellant also reported financial and family stress, auditory hallucinations, and passive wishes to "not wake up."  The appellant's bad conduct discharge from service and the circumstances surrounding this incident were noted.  The diagnosis was major depressive disorder with psychotic features, rule out schizoaffective disorder.  Posttraumatic stress disorder was also diagnosed. 

The appellant was afforded a private psychiatric examination in connection with his application for Social Security Disability benefits in December 1999.  The appellant's past military service was noted as was a period of psychiatric hospitalization in 1972.  Following a mental status examination, the examiner diagnosed schizoaffective disorder, depressive type. 

The appellant provided additional testimony before a decision review officer in April 2005.  Specifically, the appellant stated that he was depressed and frustrated at the time that he struck the officer.  According to the appellant, he was newly married with a young child and little money, grieving his stepfather's recent death, concerned for his single mother, and had recently survived a deadly attack on his unit while stationed in Vietnam.  As noted above, striking an officer along with the appellant's failure to obey a lawful order from a different officer led to a general court martial and discharge under other than honorable conditions.  

The appellant expressed the opinion in May 2005 that he had a mental disorder in service, to include schizoaffective disorder and/or depression, when he willfully disobeyed a lawful order from an officer and struck a different officer with his fist.  The appellant also stated that he was under "great stress" at that time because his financial hardship discharge was not being processed.  See also June 2007 statement.  In February 2008, the appellant testified that prior to the incidents which resulted in a general court martial, he attempted to get a hardship discharge due to family and financial situations.  He also testified that he survived a deadly attack on his unit while stationed in Vietnam.  The appellant's representative indicated that the appellant had a predilection for mental problems prior to service, and essentially, that he had persistent psychological and emotional problems since service.  A childhood friend testified that the appellant frequently skipped classes and the appellant acknowledged getting expelled from high school for fighting.  The representative also expressed the opinion that the appellant was insane at the time of the offenses which led to the general court martial and discharge under other than honorable conditions. 

Similarly, the appellant testified in September 2009 before the undersigned AVLJ that prior to the October 1968 incidents, he was newly married with a young child and little money, grieving his deceased father, concerned for his ill mother, frustrated about the slow processing of his hardship discharge, and had recently survived a deadly attack on his unit while stationed in Vietnam.  Immediately prior to the incidents, the appellant noted that he received distressing mail from home and "lost it" when someone was "hollerin' in my face."  According to the representative, the appellant had a long history of instability and "mental status" dating back to high school.  

The representative also argued that VA should accept the dictionary definition of "insanity."  However, VA defines "insane" pursuant to 38 C.F.R. § 3.354, which states that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

In October 2013, in compliance with the Board's January 2013 remand directives, the appellant was provided with a psychiatric examination.  The VA psychiatrist reviewed the claims file, to include copies of the appellant's service personnel and treatment records, as well as his significant private mental health treatment.  She noted the appellant's current symptoms and conducted an objective mental examination.  The examiner ultimately concluded that the appellant currently meets the DSM-IV criteria for major depressive disorder.  She stated that there was no evidence of hallucinations and, therefore, he was not considered to be psychotic.  Instead, she said that he presented as a sad, tearful person who is struggling with his life.  She noted that the appellant acted out in violence in the past and, since there are no diagnoses specific to anger issues, this often results in a variety of diagnoses, including personality disorders.  Regarding his in service incidents, the examiner stated that the appellant's disobeying orders and unauthorized absences were likely what led to his diagnosis of "inadequate personality."  As to the question of whether the appellant was insane at the time of his in-service offenses, the examiner stated that she could not answer the question of insanity as it is a legal, not a clinical term.  She noted that any response from a psychologist or physiatrist would be resorting to mere speculation as it is outside the scope of practice for the community at large.  

The Board notes the Court of Appeals for Veterans Claims (Court) case, Jones v. Shinseki, 23 Vet. App. 382 (2010), which acknowledges there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Further, the Court stated an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  

Here, the October 2013 VA examiner relied on a review of all the evidence of record, to include in service and post service records, and an in-person examination of the appellant.  She assimilated the evidence to provide a statement that the appellant was not currently considered to be psychotic.  The examiner also provided a rationale for the appellant's in-service behavior, namely, that he was acting out in anger.  She did not find that the Veteran was insane at the time he committed the offenses that led to his discharger; rather, she indicated that such question could not be answered without resort to speculation and that no individual in her field could answer such a question as it was outside the scope of the mental health practioners' community.

Consequently, based on the competent evidence of record, the Board finds that the appellant has not met his burden of submitting competent evidence showing that he was insane at the time of the in-service offenses in question.  Although the Board is not contesting the fact the appellant has a lengthy history of psychiatric disorders necessitating treatment, there is no competent evidence demonstrating that the appellant was insane at the time of the offenses, and the burden is on the appellant, not VA, to submit competent and credible medical evidence that he was insane at the time of his in-service offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  


For the reasons set forth above, the Board finds that the appellant's discharge under other than honorable conditions is a bar to him receiving VA benefits concerning this service.  Consequently, he has no legal entitlement to VA benefits based on disease or injury incurred in service, and his claim must be denied.  


ORDER

The character of the appellant's discharge from service is a bar to VA benefits; his appeal is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


